DAMOORGIAN, J.
*478This matter is before us on remand from the Supreme Court of Florida following its decision in Schoeff v. R.J. Reynolds Tobacco Co. , 232 So.3d 294 (Fla. Dec. 14, 2017), quashing our decision in R.J. Reynolds Tobacco Co. v. Schoeff , 178 So.3d 487 (Fla. 4th DCA 2015). In accordance with the supreme court's mandate, we reverse the final judgment and, on remand, direct the trial court to vacate its order reducing the jury's compensatory damage award by Mr. Schoeff's comparative fault before entering a new final judgment.
Reversed and remanded.
Taylor and May, JJ., concur.